PER CURIAM.
All of the questions involved in these appeals have been fully discussed and decided by the Circuit Court of Appeals for the Fifth Circuit in Marchese v. United States, 5 Cir., 1942, 126 F.2d 671. We find ourselves in entire agreement with the reasoning of the court in that case and with the conclusions there reached. The same conclusions upon substantially similar facts were reached by the Circuit Court of Appeals for the Fourth Circuit in Bersio v. United States, 4 Cir., 1941, 124 F.2d 310. The judgments here appealed from are affirmed upon the authority of those cases.